Title: From John Adams to Timothy Alden, 4 June 1815
From: Adams, John
To: Alden, Timothy



Sir
Quincy June 4th 1815

I have your favour of 1st Feb with your 5 volumes. The dedication needs no apology.
In your account of my Ancestors there are two errors. My Great Grand mothers names was Abigail Baxter, not mary. I gave you this misinformation from confused traditionary memory. but I have since found her grave stone, in our Church yard beside that of her husband. the name was Abigail.
The second error was is Ebenezer Adams is represented as the second Son of Joseph, whereas he was the youngest of the five, the genuine order is Joseph, John, Samuel, Josiah & Ebenezer.
I have also found the ancient rough mount Wollaston & Braintree north Common Granite rocks, at the head & foot of my Great great Grand Father. Hammered & hewn as well as the age would allow, before marble or Slate were discovered in the Country & before a stone Cutter had been imported.
It is but lately that I have become a student in Church yards, but I find there is amusement & instruction to be found there, though they generally abound too much in panegyrick. I am Sir respectfully
John Adams